Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148578                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  KELVIN DAVID MOFFIT,                                                                                               Justices
           Plaintiff-Appellant,
  v                                                                SC: 148578
                                                                   COA: 317381
                                                                   Jackson CC: 13-000477-AH
  COOPER STREET CORRECTIONAL
  FACILITY WARDEN,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 25, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           p0616
                                                                              Clerk